Exhibit 10.1

SEPARATION AND GENERAL RELEASE AGREEMENT

THIS SEPARATION AND GENERAL RELEASE AGREEMENT (this “Agreement”) is made on this
6th day of August, 2013 (the “Effective Date”) by and between David Johnston
(the “Executive”) and Five Below, Inc. and its affiliates (the “Company”).

WHEREAS, the Company and the Executive are parties to that certain employment
letter agreement dated May 16, 2012, pursuant to which the Executive agreed to
serve as the Chief Operating Officer of the Company in exchange for certain
rights and benefits (the “Employment Agreement”); and

WHEREAS, the Company and the Executive have agreed that his employment with the
Company will terminate effective August 31, 2013 (the “Termination Date”); and

WHEREAS, the Company has agreed to provide the Executive with certain rights,
subject to the execution of and compliance with this Agreement and the Second
Release (as described below).

NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

1. Services.

1.1. The Executive will continue to provide services to the Company from the
Effective Date through the Termination Date, principally with regard to the
transition of his duties and responsibilities as directed by the Company’s chief
executive officer, and will devote substantially all his business time and
services to the Company during such period. The Company will continue to pay to
the Executive his base salary through the Termination Date.

1.2. The Executive hereby agrees that his employment with the Company will
terminate effective on the Termination Date. In addition, the Executive hereby
resigns his membership on any boards and/or committees of the Company or its
subsidiaries effective on the Effective Date.

2. Severance; Acknowledgements.

2.1. The Company, contingent upon the Executive’s execution of this Agreement
and the Second Release (as described below), and his non-revocation of the
Second Release, will, except as otherwise provided below:

(i) for a period of six (6) months following the Termination Date (the
“Severance Period”) continue to pay to the Executive his base salary (which is,
as of the date hereof, $400,000 per year), in accordance with the Company’s
payroll practices as in effect from time to time;

(ii) if the Executive validly elects to receive continuation coverage under the
Company’s group health plan pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), reimburse the Executive during the
Severance Period for the applicable premium otherwise payable for COBRA
continuation coverage to the extent such COBRA premium exceeds the monthly
amount charged to active similarly-situated employees of the Company for the
same coverage;



--------------------------------------------------------------------------------

(iii) cause the non-qualified stock option granted to the Executive pursuant to
the Non-Qualified Stock Option Agreement dated May 23, 2012 between the Company
and the Executive to be deemed vested and exercisable, as of the Termination
Date, with respect to 43,250 of the shares subject to such option (the exercise
price of such options being $17.00 per share); and

(iv) cause the Non-Solicitation, Non-Disclosure, Non-Compete and Proprietary
Information Agreement dated May 16, 2012 by and between the Company and
Executive dated May 16, 2012 (the “Restrictive Covenant Agreement”) to be
amended to delete Section 1.5 in its entirety and replace it with the following:
“ I agree that for a period of one (1) year from the date of the termination of
my employment by the Company for any reason, I will not, either directly or
indirectly, on my own behalf or in the service of, together with, or on behalf
of any other person engage or participate, or provide any service to any person
that is engaged or plans to engage, in any business that (i) primarily sells at
retail product or products at fixed price points of $10 (or integral multiples
thereof) or less, or any combination of one or more price points of $10 (or
integral multiples thereof) or less, (ii) primarily sells at retail product or
products at fixed priced points of $1 (or integral multiples thereof) or less
(including without limitation the retailer Dollar Tree), or (iii) devotes a
majority of its sales area to the retail sale of party goods or is known as a
party store (including without limitation Party City).”

The payments and benefits described in Sections 2.1 (i) through (iv) will be
paid or provided, or commence to be paid or provided, as soon as the Second
Release becomes irrevocable.

Notwithstanding the foregoing, the payments and benefits described in Sections
2.1(i) and (ii) will be (a) conditioned on the Executive complying with his
obligations under this Agreement, including the transition of his duties and
responsibilities as provided in Section 1.1 hereof, and the obligations set
forth in the Restrictive Covenant Agreement, including, without limitation,
Section 1.5 of the Restrictive Covenant Agreement (as amended), and (b) reduced
by any payments or benefits that the Executive earns as a result of his
performance of services (whether as an employee, consultant or otherwise) for
any person or entity during the Severance Period (regardless of whether such
payments or benefits are actually paid or provided during the Severance Period).
The Executive agrees to promptly disclose to the Company any payments or
benefits that he receives as a result of his performance of services for any
person or entity during the Severance Period.

2.2. The Executive hereby acknowledges and agrees that the payments and benefits
described in Section 2.1 above are contingent on (i) his execution and delivery
of, and compliance with, this Agreement, and (ii) his execution, delivery and
non-revocation of a release agreement substantially in the form attached hereto
as Exhibit A (the “Second Release”) within 21 days following the Termination
Date. For avoidance of doubt, if Executive revokes the Second Release, he will
have no right to receive the payments and benefits described above in
Section 2.1.

2.3. The Executive acknowledges that except as otherwise specifically provided
herein: (i) he has no further entitlement under the Employment Agreement,
(ii) the cessation of his employment by the Company will not entitle him to any
other severance pay or benefits under the Employment Agreement or under any
other severance or similar arrangement maintained by the Company, and (iii) the
Company will not have any other liability or obligation to him (other than with
respect to the Executive’s right to exercise the vested portion of his stock
option during the ninety (90) day period following the Termination Date). The
Executive further acknowledges that, in the absence of his execution of this
Agreement and the Second Release, the payment and rights specified above in
Sections 2.1 would not otherwise be due to him.

 

-2-



--------------------------------------------------------------------------------

3. Release and Covenant Not to Sue.

3.1. In consideration of the Company’s agreement to continue to employ the
Executive through the Termination Date, the Executive on his own behalf and
together with his heirs, assigns, executors, agents and representatives hereby
generally releases and discharges the Company and its predecessors, successors
(by merger or otherwise), parents, subsidiaries, affiliates and assigns,
together with each and every of their present, past and future officers,
managers, directors, shareholders, members, general partners, limited partners,
insurers, employees and agents and the heirs and executors of same (herein
collectively referred to as the “Releasees”) from any and all suits, causes of
action, complaints, obligations, demands, common law or statutory claims of any
kind, whether in law or in equity, direct or indirect, known or unknown
(hereinafter “Claims”), which the Executive ever had or now has against the
Releasees, or any one of them, occurring up to and including the Effective Date
(the “First Release”). This First Release specifically includes, but is not
limited to:

3.1.1. any and all Claims for wages and benefits including, without limitation,
salary, stock options, stock, royalties, license fees, health and welfare
benefits, severance pay, vacation pay, and bonuses, including without
limitation, any such claim under his Employment Agreement;

3.1.2. any and all Claims for wrongful discharge, breach of contract, whether
express or implied, and Claims for breach of implied covenants of good faith and
fair dealing;

3.1.3. sex, age, national origin, sexual orientation, veteran status, disability
and/or handicap, in violation of any federal, state or local statute, ordinance,
judicial precedent or executive order, including, but not limited to, claims for
discrimination under the following statutes: Title VII of the Civil Rights Act
of 1964, 42 U.S.C. §2000e et seq.; the Civil Rights Act of 1866,
42 U.S.C. §1981; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. §621 et seq.; the Older Workers
Benefit Protection Act 29 U.S.C. §§ 623, 626 and 630; the Rehabilitation Act of
1972, as amended, 29 U.S.C. §701 et seq.; the Americans with Disabilities Act of
1990, 42 U.S.C. §12101 et seq. (“ADEA”); the Family and Medical Leave Act of
1993, 29 U.S.C. §2601, et seq.; the Fair Labor Standards Act, as amended, 29
U.S.C. §201, et seq.; the Fair Credit Reporting Act, as amended, 15 U.S.C.
§1681, et seq.; and the Employee Retirement Income Security Act of 1974, as
amended, 29 U.S.C. §1000, et seq. (“ERISA”) or any comparable federal, state or
local statute, regulation or ordinance;

3.1.4. any and all Claims under any federal or state statute relating to
employee benefits or pensions;

3.1.5. any and all Claims in tort, including, but not limited to, any Claims for
assault, battery, misrepresentation, defamation, interference with contract or
prospective economic advantage, hostile work environment, intentional or
negligent infliction of emotional distress, duress, loss of consortium, invasion
of privacy and negligence; and

3.1.6. any and all Claims for attorneys’ fees and costs.

3.2. The Executive expressly represents that he has not filed a lawsuit or
initiated any other administrative proceeding against any Releasee. The
Executive further promises not to initiate a lawsuit or to bring any other claim
against any Releasee. This First Release will not prevent the Executive from
filing a charge with the Equal Employment Opportunity Commission (or similar
state agency) or participating in any investigation conducted by the Equal
Employment Opportunity

 

-3-



--------------------------------------------------------------------------------

Commission (or similar state agency); provided, however, that any claims by the
Executive for personal relief in connection with such a charge or investigation
(such as reinstatement or monetary damages) would be barred. Nothing in this
First Release shall preclude or prevent the Executive from filing a lawsuit
which challenges the validity of this First Release solely with respect to the
Executive’s waiver of any Claims arising under the ADEA. However, the Executive
acknowledges that this First Release applies to all Claims he has under the ADEA
and that, unless this First Release is held to be invalid, all of his claims
under the ADEA shall be extinguished. Additionally, the Executive does not
release or discharge the Releasees from any of the obligations owed to him
pursuant to any tax qualified pension plan of the Company in which the Executive
participated.

3.3. The Executive understands that the release of Claims contained in this
First Release extends to all of the aforementioned Claims and potential Claims
which arose on or before the Effective Date, whether now known or unknown,
suspected or unsuspected, and that this constitutes an essential term of this
Agreement. The Executive further understands and acknowledges the significance
and consequences of this Agreement and of each specific release and waiver, and
expressly consents that this First Release shall be given full force and effect
to each and all of its express terms and provisions, including those relating to
unknown and uncompensated Claims, if any, as well as those relating to any other
Claims specified herein.

3.4. All remedies at law or in equity shall be available to the Releasees for
the enforcement of this Agreement and the First Release. This Agreement and
First Release may be pleaded as a full bar to the enforcement of any Claim that
the Executive may assert against the Releasees.

4. Non-Disparagement. The Executive shall not, directly or indirectly, make or
publish any disparaging statements (whether written or oral), including, without
limitation, with respect to his employment or the termination of that
employment, regarding the Company, its subsidiaries or their respective
affiliates, or their respective directors, officers, agents, or stockholders.
The Company’s Board of Directors and executive officers shall not, directly or
indirectly, make or publish any disparaging statements (whether written or
oral), including, without limitation, with respect to Executive’s employment or
the termination of that employment, regarding the Executive.

5. Advice of Counsel. The Executive is hereby advised to seek the advice of
counsel prior to signing this Agreement. The Executive hereby acknowledges that
the Executive is acting of his own free will, that he has been afforded a
reasonable time to read and review the terms of this Agreement, and that he is
voluntarily executing this Agreement with full knowledge of its provisions and
effects.

6. Challenge. If the Executive violates or challenges the enforceability of any
provision of this Agreement, no further payments, rights or benefits under this
Agreement will be due to the Executive.

7. Miscellaneous.

7.1. No Admission of Liability. This Agreement is not to be construed as an
admission of any violation of any federal, state or local statute, ordinance or
regulation or of any duty owed by the Company to the Executive. There have been
no such violations, and the Company specifically deny any such violations.

7.2. No Reinstatement. The Executive agrees that he will not apply for
reinstatement with the Company or its affiliates, nor seek in any way to be
reinstated, re-employed or re-hired by the Company after the Termination Date.

 

-4-



--------------------------------------------------------------------------------

7.3. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and the Executive and their respective successors,
permitted assigns, executors, administrators and heirs. The Executive may not
make any assignment of this Agreement or any interest herein, by operation of
law or otherwise. The Company may assign this Agreement to any successor to all
or substantially all of their respective assets or business by means of
liquidation, dissolution, merger, consolidation, transfer of assets, or
otherwise.

7.4. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Agreement will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

7.5. Entire Agreement; Amendments. Except as otherwise provided herein, this
Agreement contains the entire agreement and understanding of the parties hereto
relating to the subject matter hereof, and merges and supersedes all prior and
contemporaneous discussions, agreements and understandings of every nature
relating to the subject matter hereof (including, without limitation, the
Employment Agreement). This Agreement may not be changed or modified, except by
an agreement in writing signed by each of the parties hereto.

7.6. Waivers. The waiver by either party of any right hereunder or of any breach
by the other party will not be deemed a waiver of any other right hereunder or
of any other breach by the other party. No waiver will be deemed to have
occurred unless set forth in a writing. No waiver will constitute a continuing
waiver unless specifically stated, and any waiver will operate only as to the
specific term or condition waived.

7.7. Governing Law and Enforcement. This Agreement shall be governed by the laws
of the Commonwealth of Pennsylvania without regard to the conflict of law
principles of any jurisdiction. Any legal proceeding arising out of or relating
to this Agreement will be instituted in a state or federal court in Commonwealth
of Pennsylvania and the Employee hereby consents to the personal and exclusive
jurisdiction of such court(s) and hereby waives any objection(s) that he may
have to personal jurisdiction, the laying of venue of any such proceeding and
any claim or defense of inconvenient forum.

7.8. Counterparts and Facsimiles. This Agreement may be executed, including
execution by facsimile signature, in multiple counterparts, each of which shall
be deemed an original, and all of which together shall be deemed to be one and
the same instrument.

[signature page follows]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has executed this Agreement, in each
case on the date first above written.

 

FIVE BELOW, INC. By:  

/s/ Kenneth R. Bull

  Name: Kenneth R. Bull   Title: Chief Financial Officer & Secretary DAVID
JOHNSTON

/s/ David Johnston

 

-6-



--------------------------------------------------------------------------------

EXHIBIT A

SECOND RELEASE

THIS SECOND RELEASE is for and in consideration of the rights to be provided to
David Johnston (the “Executive”) in connection with the Separation and General
Release Agreement dated             , 2013 by and between Five Below, Inc. and
its affiliates (the “Company”) and the Executive (the “First Release”), which
rights are conditioned on the Executive’s execution and delivery of this Second
Release:

1. Consideration. The Executive acknowledges that: (i) the payment and benefits
described in Section 2.1 of the First Release are the only payments and benefits
to which the Executive is entitled as a result of the cessation of his
employment with the Company, (ii) he has no entitlement under the Employment
Agreement (as defined in the First Release) or any severance or similar plan,
program or arrangement maintained by the Company, and (iii) except as otherwise
provided specifically in the First Release, the Company does not have any other
liability or obligation to him. The Executive further acknowledges that, in the
absence of his execution of this Second Release, the payments and benefits
described in Section 2.1 of the First Release would not otherwise be due to him.

2. Release and Covenant Not to Sue. In consideration of the payments and
benefits described in Section 2.1 of the First Release, the Executive on his own
behalf and together with his heirs, assigns, executors, agents and
representatives hereby generally releases and discharges the Company and its
predecessors, successors (by merger or otherwise), parents, subsidiaries,
affiliates and assigns, together with each and every of their present, past and
future officers, managers, directors, shareholders, members, general partners,
limited partners, insurers, employees and agents and the heirs and executors of
same (herein collectively referred to as the “Releasees”) from any and all
suits, causes of action, complaints, obligations, demands, common law or
statutory claims of any kind, whether in law or in equity, direct or indirect,
known or unknown (hereinafter “Claims”), which the Executive ever had or now has
against the Releasees, or any one of them, occurring up to and including the
date of this Second Release. This Second Release specifically includes, but is
not limited to:

2.1. any and all Claims for wages and benefits including, without limitation,
salary, stock options, stock, royalties, license fees, health and welfare
benefits, severance pay, vacation pay, and bonuses, including without
limitation, any such claim under his Employment Agreement;

2.2. any and all Claims for wrongful discharge, breach of contract, whether
express or implied, and Claims for breach of implied covenants of good faith and
fair dealing;

2.3. any and all Claims for alleged employment discrimination on the basis of
race, color, religion, sex, age, national origin, sexual orientation, veteran
status, disability and/or handicap, in violation of any federal, state or local
statute, ordinance, judicial precedent or executive order, including, but not
limited to, claims for discrimination under the following statutes: Title VII of
the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq.; the Civil Rights Act of
1866, 42 U.S.C. §1981; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. §621 et seq.; the Older Workers
Benefit Protection Act 29 U.S.C. §§ 623, 626 and 630; the Rehabilitation Act of
1972, as amended, 29 U.S.C. §701 et seq.; the Americans with Disabilities Act of
1990, 42 U.S.C. §12101 et seq. (“ADEA”); the Family and Medical Leave Act of
1993, 29 U.S.C. §2601, et seq.; the Fair Labor Standards Act, as amended, 29
U.S.C. §201, et seq.; the Fair Credit Reporting Act, as amended, 15 U.S.C.
§1681, et seq.; and the Employee Retirement Income Security Act of 1974, as
amended, 29 U.S.C. §1000, et seq. (“ERISA”) or any comparable federal, state or
local statute, regulation or ordinance;

 

-1-



--------------------------------------------------------------------------------

2.4. any and all Claims under any federal or state statute relating to employee
benefits or pensions;

2.5. any and all Claims in tort, including, but not limited to, any Claims for
assault, battery, misrepresentation, defamation, interference with contract or
prospective economic advantage, hostile work environment, intentional or
negligent infliction of emotional distress, duress, loss of consortium, invasion
of privacy and negligence; and

2.6. any and all Claims for attorneys’ fees and costs.

The Executive expressly represents that he has not filed a lawsuit or initiated
any other administrative proceeding against any Releasee. The Executive further
promises not to initiate a lawsuit or to bring any other claim against any
Releasee. This Second Release will not prevent the Executive from filing a
charge with the Equal Employment Opportunity Commission (or similar state
agency) or participating in any investigation conducted by the Equal Employment
Opportunity Commission (or similar state agency); provided, however, that any
claims by the Executive for personal relief in connection with such a charge or
investigation (such as reinstatement or monetary damages) would be barred.
Nothing in this Second Release shall preclude or prevent the Executive from
filing a lawsuit which challenges the validity of this Second Release solely
with respect to the Executive’s waiver of any Claims arising under the ADEA.
However, the Executive acknowledges that this Second Release applies to all
Claims he has under the ADEA and that, unless the Second Release is held to be
invalid, all of his claims under the ADEA shall be extinguished. Additionally,
the Executive does not release or discharge the Releasees from any of the
obligations owed to him pursuant to any tax qualified pension plan of the
Company in which the Executive participated.

3. Acknowledgment. The Executive understands that the release of Claims
contained in this Second Release extends to all of the aforementioned Claims and
potential Claims which arose on or before the date of this Second Release,
whether now known or unknown, suspected or unsuspected, and that this
constitutes an essential term of this Second Release. The Executive further
understands and acknowledges the significance and consequences of this Second
Release and expressly consents that this Second Release shall be given full
force and effect to each and all of its express terms and provisions, including
those relating to unknown and uncompensated Claims, if any, as well as those
relating to any other Claims specified herein. The Executive hereby waives any
right or Claim that the Executive may have to employment, reinstatement or
re-employment with the Company.

4. Remedies. All remedies at law or in equity shall be available to the
Releasees for the enforcement of this Second Release. This Second Release may be
pleaded as a full bar to the enforcement of any Claim that the Executive may
assert against the Releasees.

5. Restrictive Covenants. The Executive represents and warrants that he is bound
by, and agrees to continue to be bound by, his post-employment obligations set
forth in the Restrictive Covenant Agreement (as defined in, and amended by, the
First Release), including, without limitation, Section 1.5 thereof (as amended).

6. Non-Disparagement. The Executive shall not, directly or indirectly, make or
publish any disparaging statements (whether written or oral), including, without
limitation, with respect to his employment or the termination of that
employment, regarding the Company, its subsidiaries or their respective
affiliates, or their respective directors, officers, agents, or stockholders.
The Company’s Board of Directors and executive officers shall not, directly or
indirectly, make or publish any disparaging statements (whether written or
oral), including, without limitation, with respect to Executive’s employment or
the termination of that employment, regarding the Executive.

 

-2-



--------------------------------------------------------------------------------

7. Advice of Counsel; Revocation Period. The Executive is hereby advised to seek
the advice of counsel prior to signing this Second Release. The Executive hereby
acknowledges that the Executive is acting of his own free will, that he has been
afforded a reasonable time to read and review the terms of this Second Release,
and that he is voluntarily executing this Second Release with full knowledge of
its provisions and effects. The Executive further acknowledges that he has been
given at least TWENTY-ONE (21) days within which to consider this Second Release
and that he has SEVEN (7) days following his execution of this Second Release to
revoke his acceptance, with this Second Release not becoming effective until the
7-day revocation period has expired. If the Executive elects to revoke his
acceptance of this Second Release, this Second Release shall not become
effective (and the Executive shall not be entitled to the payments and benefits
set forth in Section 2.1 of the First Release) and the Executive must provide
written notice of such revocation by certified mail (postmarked no later than
seven days after the date the Executive accepted this Second Release) to:

Kenneth R. Bull- Chief Financial Officer, Secretary and Treasurer

Five Below, Inc.

1818 Market Street, Suite 1900

Philadelphia, PA 19103

(215) 546-7909

8. Challenge. If the Executive violates or challenges the enforceability of any
provision of the Restrictive Covenant Agreement, the First Release or this
Second Release, no further payments, rights or benefits under the First Release
will be due to the Executive.

9. Miscellaneous.

9.1. No Admission of Liability. This Second Release is not to be construed as an
admission of any violation of any provincial or federal statute, ordinance or
regulation or of any duty owed by the Company to the Executive. There have been
no such violations, and the Company specifically denies any such violations.

9.2. No Reinstatement. The Executive agrees that he will not apply for
reinstatement with the Company, or its affiliates, nor seek in any way to be
reinstated, re-employed or re-hired by the Company.

9.3. Successors and Assigns. This Second Release shall inure to the benefit of
the Company and any successor to all or substantially all of their respective
assets or business by means of liquidation, dissolution, merger, consolidation,
transfer of assets, or otherwise.

9.4. Severability. Whenever possible, each provision of this Second Release will
be interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Second Release is held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Second Release will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

9.5. Governing Law and Enforcement. This Second Release shall be governed by the
laws of the Commonwealth of Pennsylvania without regard to the conflict of law
principles of any jurisdiction. Any legal proceeding arising out of or relating
to this Agreement will be instituted in a state or federal court in Commonwealth
of Pennsylvania and the Executive hereby consents to the personal and exclusive
jurisdiction of such court(s) and hereby waive any objection(s) that he may have
to personal jurisdiction, the laying of venue of any such proceeding and any
claim or defense of inconvenient forum.

 

-3-



--------------------------------------------------------------------------------

[signature page follows]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF and intending to be legally bound, the Executive has executed
this Second Release on the      day of             , 2013.

 

DAVID JOHNSTON

 

 

-5-